Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1512 Page 1 of 224




                         Exhibit 1
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1513 Page 2 of 224



   1   Carolyn H. Cottrell (SBN 166977)
       David C. Leimbach (SBN 265409)
   2   Scott L. Gordon (SBN 319872)
       SCHNEIDER WALLACE
   3   COTTRELL KONECKY
       WOTKYNS LLP
   4   2000 Powell Street, Suite 1400
       Emeryville, California 94608
   5   Telephone: (415) 421-7100
       Facsimile: (415) 421-7105
   6   ccottrell@schneiderwallace.com
       dleimbach@schneiderwallace.com
   7   sgordon@schneiderwallace.com
   8   Attorneys for Plaintiff and the Putative
       Collective and Class
   9

  10
                             UNITED STATES DISTRICT COURT
  11
                          SOUTHERN DISTRICT OF CALIFORNIA
  12

  13
       VLADIMIR AMARAUT, on behalf of                Case No.: 3:19-cv-00411-WQH-WMD
  14   himself and all others similarly situated,
                                                     PLAINTIFF’S REQUESTS FOR
  15         Plaintiff,                              PRODUCTION OF DOCUMENTS
                                                     TO DEFENDANT, SET ONE
  16   vs.
  17   Sprint/United Management Company,
                                                     Date action filed: February 28, 2019
  18         Defendant.                              Judge: William Q. Hayes
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1514 Page 3 of 224



   1   PROPOUNDING PARTY:               Plaintiff Vladimir Amaraut
   2   RESPONDING PARTY:                Sprint/United Management Company
   3   SET NO.:                         One
   4        Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff
   5   Vladimir Amaraut, on behalf of himself and all others similarly situated
   6   (“Plaintiff”), hereby requests that Defendant Sprint/United Management Company
   7   (“Defendant”) respond to Plaintiff’s Requests for Production of Documents to
   8   Defendant, Set One, by serving its written responses and producing for inspection
   9   and copying the documents described herein upon Plaintiff’s Counsel at the offices
  10   of Schneider Wallace Cottrell Konecky Wotkyns LLP, 2000 Powell Street, Suite
  11   1400, Emeryville, California, 94608, to the attention of Carolyn Hunt Cottrell,
  12   within thirty days after being served with these document requests.
  13                                     INSTRUCTIONS
  14        1.     In accordance with Rule 34(b), Defendant shall provide written
  15   responses to the following requests and shall produce requested documents as they
  16   are kept in the ordinary and usual course of business and shall organize and label
  17   the documents to correspond with the categories in the request.
  18        2.     If any requested document is known by Defendant to have existed, but
  19   no longer exists or is no longer in Defendant’s possession, custody, or control,
  20   Defendant is required to identify the last known custodian thereof and state the date
  21   upon which it was lost, destroyed, or otherwise became unavailable.                     If the
  22   document still exists but is unavailable to Defendant, Defendant is requested to
  23   identify its present custodian and location.
  24        3.     Pursuant to Rule 26(b)(5), if Defendant withholds the production of any
  25   document which is responsive to these requests on the grounds that the document is
  26   privileged or otherwise protected, Defendant shall state in a privilege log the nature
  27   of the claim of privilege or protection and describe generally the type and nature of
  28

                                                        1
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1515 Page 4 of 224



   1   the document, the date of the document, the identity of the author(s) and their
   2   address(es), and any recipients of the document, the document’s present location,
   3   and any other information that will enable Plaintiff and the court to assess the
   4   applicability of the privilege or protection.
   5         4.       If any request is defined using a term of art or other term that Defendant
   6   believes to be incorrect, but Defendant understands the nature of the document
   7   requested, Defendant shall produce the document notwithstanding the semantic or
   8   definitional error.
   9         5.       All requests for computerized data are to be produced in a computer-
  10   readable format with keys for interpretation of the data and/or a glossary or index of
  11   terms.
  12         6.       Any documents produced electronically shall be produced in native
  13   format, with all metadata.
  14         7.       Pursuant to Rule 34(b)(2)(E), Plaintiff requests that Defendant produce
  15   the documents requested below as they are ordinarily maintained and in the format
  16   outlined in Exhibit A. Defendant is to produce:
  17                  a.     Copies of electronically stored information (“ESI”) responsive to
  18                         these requests, as it is kept in the usual course of business,
  19                         including all non-identical copies. Pursuant to Rule 34(b)(2)(E),
  20                         Plaintiff requests that Defendant produce ESI in the format
  21                         outlined in Exhibit A.
  22                  b.     Electronic scanned images of original documents responsive to
  23                         these requests that exist only in hard-copy format and are
  24                         therefore unavailable in ESI format as they are kept in the usual
  25                         course of business, including all non-identical copies. Plaintiff
  26                         requests that Defendant produce such electronic images in the
  27                         format outlined in Exhibit A.
  28

                                                           2
                PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                    Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1516 Page 5 of 224



   1                                     PRIVILEGE LOG
   2        1.     It is not the propounding parties’ intention to request production of
   3   privileged matter. Pursuant to Rule 26(b)(5), if responding party withholds from
   4   production any document on the ground that it is protected by any privilege, please
   5   furnish a privilege log for each item or category of item withheld on the basis of
   6   said privilege stating the following information:
   7               (a)     Date of document(s);
   8               (b)     Person(s) who authored document(s);
   9               (c)     Person(s) who were addressee(s) of document(s);
  10               (d)     Person(s) who received copies of document(s);
  11               (e)     Title of file in which document(s) were kept, if any;
  12               (f)     Person(s) who prepared and maintained the aforementioned file,
  13        if any;
  14               (g)     Subject of document(s);
  15               (h)     Nature of privilege claimed; and
  16               (i)     Any other information that will enable Plaintiffs and the Court to
  17                       assess the applicability of the privilege or protection.
  18                                       DEFINITIONS
  19        The following terms shall have the following meanings:
  20        1.     “Any” includes and encompasses all.
  21        2.     “Plaintiff” means Vladimir Amaraut.
  22        3.     “Defendant” means Sprint/United Management Company and/or any
  23   managers, directors, administrators, officers, executives, agents, contractors,
  24   fiduciaries, or other representatives of Defendant.
  25        4.        “Putative Class Members” means all current and former non-exempt
  26   hourly employees of Defendant working in Defendant’s retail establishments
  27

  28

                                                        3
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1517 Page 6 of 224



   1   throughout the State of California during the time period from four years prior to
   2   the filing of the complaint (February 28, 2015) until resolution of this action.
   3         5.     “Putative Collective Members” means all current and former non-
   4   exempt, hourly employees of Defendant working in Defendant’s retail
   5   establishments throughout the United States during the time period from three years
   6   prior to the filing of the complaint (February 28, 2016) until resolution of this
   7   action.
   8         6.     “Person(s)” means any natural person or other legal entity, including,
   9   without limitation, any corporation, partnership, business, trust, agency, joint
  10   venture, or governmental organization, department, or entity.
  11         7.    “Identify,” when used in relation to a natural person, means to provide
  12   sufficient information about the person to identify that person and make
  13   arrangements for service of a subpoena, including the person’s (a) full name; (b)
  14   last known employer and occupation; (c) last known business address and telephone
  15   number; (d) title and dates of service; (e) last known residence address and
  16   telephone number; and (f) last known personal email address.
  17         8.    “Identify,” when used in relation to an entity, means to provide
  18   sufficient information about the entity to identify the entity and make arrangements
  19   for service of a subpoena, including the (a) full name of the entity; (b) legal form of
  20   the entity (whether it is a corporation, partnership, etc.); (c) state of incorporation (if
  21   any); (d) date of incorporation or the date the business relationship was established;
  22   (e) address and telephone number of the headquarters; (f) address and telephone
  23   number of the principal place of business; (g) person designated for service of
  24   process; and (h) address designated for service of process.
  25         9.    “Identify,” when used in relation to a document, means to either (a)
  26   furnish a clear and legible copy of the document in question; or (b) describe the
  27   document with sufficient particularity such that a formal request or subpoena for its
  28

                                                        4
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1518 Page 7 of 224



   1   production may be made, including (1) the identity of the document’s custodian; (2)
   2   the date(s) that the document was signed; (3) the date the document was produced
   3   (if it was not signed); (4) the identity of the document’s author; (5) a summary of
   4   the nature of the document’s contents; and (6) the identity of the Person whose
   5   testimony could be used to authenticate each document and who could lay the
   6   foundation for its introduction into evidence.
   7        10.    “Communication” means an instance in which words or information are
   8   transferred or transmitted between two or more persons by whatever manner or
   9   means, and regardless of how or by whom the communication was initiated,
  10   including, but not limited to, directors, employees, agents, attorneys or
  11   representatives, and all other persons or entities acting, purporting to act, or
  12   authorized to act on its behalf.
  13        11.    “Describe” means to identify, express, explain, set forth, relate, recount,
  14   depict, and/or delineate.     A description of an oral or written communication
  15   includes an identification of the communicators, the date(s) of the communication,
  16   and the substance of the communication.
  17        12.    “Document” or “Documents” include, without limitation, any
  18   typewritten, handwritten, graphic, photographic, printed, or otherwise recorded
  19   matter or recording of symbols in tangible form, however produced or reproduced,
  20   of every kind and regardless of where located, which is in your possession, custody,
  21   or control or in the possession, custody, or control of any servant or agent of you or
  22   of your attorneys.     The terms include the following: electronically recorded
  23   information such as electronic mail (“email”), html files, databases, data processing
  24   cards or tapes, computerized data, computer diskettes, or information otherwise
  25   contained on a computer’s hard drive, disks or backup tapes, video tapes, audio
  26   tapes, view-graphs, or any information maintained on digital, electronic, magnetic,
  27   or other media; or any other summary, schedule, memorandum, note, statement,
  28

                                                        5
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1519 Page 8 of 224



   1   letter, telegram, interoffice communication, report, diary, worksheet, list, graph,
   2   chart, or index, tape record, partial or complete report of telephone or oral
   3   conversation, transcript or minutes, compilation, tabulation, study, analysis, or other
   4   such writing or recording. The terms “document” and “documents” include any
   5   originals, all file copies, all other copies, no matter how prepared, and all drafts
   6   prepared in connection with such documents, whether or not used, as well as the file
   7   in which the document(s) are maintained. A draft or non-identical copy of a
   8   document, including a copy or duplicate of a document which has any
   9   nonconforming notes, marginal annotations or other markings, and any preliminary
  10   version, draft or revision of the foregoing is a separate document within the
  11   meaning of these terms.
  12        13.    “Meal break” means any 30-minute meal period or lunch period
  13   Defendant must authorize, permit, and/or make available to its non-exempt, hourly
  14   employees to take pursuant to California Labor Code §§ 226.7 and 512 and
  15   Industrial Welfare Commission (“IWC”) Wage Orders 4-2001 and 7-2001.
  16        14.     “Rest Break” means any 10-minute rest period Defendant must
  17   authorize, permit, and/or make available to its non-exempt, hourly employees to
  18   take pursuant to California Labor Code §§ 226.7 and 512 and IWC Wage Orders 4-
  19   2001 and 7-2001.
  20        15.    “Overtime” means any work in excess of 8 hours in a day. It also
  21   means any work in excess of 40 hours in a week.
  22        16.    “Double time” means any hours worked in excess of 12 hours in any
  23   workday and in excess of eight hours on the seventh consecutive workday.
  24        17.    “Relating to” means supporting, tending to support, refuting, tending to
  25   refute, or concerning (including mentioning, stating, discussing, summarizing,
  26   describing, reflecting, containing, referring to, relating to, depicting, connected
  27   with, embodying, evidencing, constituting, comprising, reporting, pertaining to, or
  28

                                                        6
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1520 Page 9 of 224



   1   having any connection with or bearing upon), directly or indirectly, the matter in
   2   question.
   3         18.    “Class Time Period” means the time period from February 28, 2015 to
   4   final resolution of this action.
   5         19.    “FLSA Collective Time Period” means the time period from February
   6   28, 2016 to final resolution of this action.
   7         20.    The Class Time Period and FLSA Collective Time Period are
   8   collectively referred to as the “Relevant Time Periods.”
   9                                 SCOPE OF DISCOVERY
  10         1.     Unless otherwise stated in a specific discovery request, these requests
  11   shall be deemed to cover the time period from February 28, 2015 to final resolution
  12   of this action to the extent these requests pertain to Putative Class Members; and the
  13   time period from February 28, 2016 to final resolution of this action to the extent
  14   these requests pertain to Putative Collective Members.
  15         2.     All requests phrased in either the disjunctive (“or”) or conjunctive
  16   (“and”) or both, should be interpreted in the manner that makes Defendant’s
  17   response inclusive rather than exclusive.
  18         3.     Pursuant to Federal Rule of Civil Procedure 26(e), these requests are
  19   continuing requests and require production of all responsive information discovered
  20   or prepared after Defendant’s initial response to this request.
  21                              REQUESTS FOR PRODUCTION
  22   REQUEST NO. 1:
  23         A list identifying all Putative Class Members. The list should include each
  24   Putative Class Members’ name, last-known address, last-known phone number,
  25   last-known email address, job title(s), dates of employment, location at which the
  26   employee worked, and social security numbers.
  27

  28

                                                        7
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1521 Page 10 of 224



    1   REQUEST NO. 2:
    2        A list identifying all Putative Collective Members. The list should include
    3   each Putative Collective Members’ name, last-known address, last-known phone
    4   number, last-known email address, job title(s), dates of employment, location at
    5   which the employee worked, and social security numbers.
    6   REQUEST NO. 3:
    7         A list identifying all individuals who managed or supervised Plaintiff and
    8   Putative Collective Members during the FLSA Collective Time Period, including
    9   but not limited to managers and supervisors. The list should include the name of
   10   each manager or supervisor, their job title, each location at which they worked, last-
   11   known address, last-known phone number, last-known email address, and dates of
   12   employment.
   13   REQUEST NO. 4:
   14        A list identifying all individuals who managed or supervised Plaintiff and
   15   Putative Class Members during the Class Time Period, including but not limited to
   16   managers and supervisors foremen. The list should include the name of each
   17   manager or supervisor, their job title, each location at which they worked, last-
   18   known address, last-known phone number, last-known email address, and dates of
   19   employment.
   20   REQUEST NO. 5:
   21        All documents listing, describing, memorializing, or otherwise relating to the
   22   duties and responsibilities of Plaintiff and Putative Collective Members during the
   23   FLSA Collective Time Period. This request includes, without limitation, written
   24   job descriptions and any documents concerning any variations in title, type, level,
   25   compensation, and/or grade for Plaintiff’s and Putative Collective Members’ job
   26   positions during the FLSA Collective Time Period.
   27

   28

                                                         8
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1522 Page 11 of 224



    1   REQUEST NO. 6:
    2        All documents listing, describing, memorializing, or otherwise relating to the
    3   duties and responsibilities of Plaintiff and Putative Class Members during the Class
    4   Time Period. This request includes, without limitation, written job descriptions and
    5   any documents concerning any variations in title, type, level, compensation, and/or
    6   grade for Plaintiff’s and Putative Class Members’ job positions during the Class
    7   Time Period.
    8   REQUEST NO. 7:
    9        All documents relating to any schedules Plaintiff and Putative Collective
   10   Members were required to work for Defendant during the FLSA Collective Time
   11   Period.
   12   REQUEST NO. 8:
   13        All documents relating to any schedules Plaintiff and Putative Class Members
   14   were required to work for Defendant during the Class Time Period.
   15   REQUEST NO. 9:
   16        All documents reflecting the actual hours Plaintiff and Putative Collective
   17   Members worked for Defendant during the FLSA Collective Time Period.
   18   REQUEST NO. 10:
   19         All documents reflecting the actual hours Plaintiff and Putative Class
   20   Members worked for Defendant during the Class Time Period.
   21   REQUEST NO. 11:
   22        All timesheets or time records reflecting any hours Plaintiff and Putative
   23   Collective Members worked during the relevant FLSA Collective Time Period. This
   24   request includes, without limitation, documents, electronic or otherwise, generated
   25   or created by any systems used to track work time. It also includes documents
   26   reflecting edits, changes, alterations, adjustments to time records, in both electronic
   27

   28

                                                         9
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1523 Page 12 of 224



    1   and paper form.       This request further includes any summaries, reports, or
    2   compilations of hours worked by Putative Collective Members.
    3   REQUEST NO. 12:
    4        All timesheets or time records reflecting any hours Plaintiff and Putative Class
    5   Members worked during the Class Time Period. This request includes, without
    6   limitation, documents, electronic or otherwise, generated or created by any systems
    7   used to track work time. It also includes documents reflecting edits, changes,
    8   alterations, adjustments to time records, in both electronic and paper form. This
    9   request further includes any summaries, reports, or compilations of hours worked
   10   by Putative Class Members.
   11   REQUEST NO. 13:
   12        All documents relating to the administration, preparation, completion, and/or
   13   maintenance of timesheets or time records for Plaintiff and Putative Collective
   14   Members during the FLSA Collective Time Period.
   15   REQUEST NO. 14:
   16         All documents relating to the administration, preparation, completion, and/or
   17   maintenance of timesheets or time records for Plaintiff and Putative Class Members
   18   during the Class Time Period.
   19   REQUEST NO. 15:
   20        For every timekeeping system utilized by Defendant during the FLSA
   21   Collective Time Period, produce all documents (including studies, analyses, reports,
   22   memoranda, emails, and notes) concerning any decision to replace a timekeeping
   23   system in use and implement a new system.
   24   REQUEST NO. 16:
   25        For every timekeeping system utilized by Defendant during the Class Time
   26   Period, produce all documents (including studies, analyses, reports, memoranda,
   27

   28

                                                        10
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1524 Page 13 of 224



    1   emails, and notes) concerning any decision to replace a timekeeping system in use
    2   and implement a new system.
    3   REQUEST NO. 17:
    4        All documents from the FLSA Collective Time Period relating to Plaintiff’s
    5   and Putative Collective Members’ hours of work, including but not limited to: when
    6   Plaintiff and Putative Collective Members arrive at and leave Defendant’s
    7   worksites; when they clock in and clock out for their shifts; if they are required to
    8   complete any work prior to clocking in and/or after clocking out of work; travel
    9   between Defendant’s locations and/or between Defendant’s locations and customer
   10   locations; and if they are required to complete any other work, including trainings
   11   and travel, “off-the-clock”. This request includes, without limitation, all policies,
   12   practices, procedures, and correspondence concerning how and when Putative
   13   Collective Members record their time worked during such periods, including
   14   training materials.
   15   REQUEST NO. 18:
   16        All documents from the Class Time Period relating to Plaintiff’s and Putative
   17   Class Members’ hours of work, including but not limited to: when Plaintiff and
   18   Putative Class Members arrive at and leave Defendant’s worksites; when they clock
   19   in and clock out for their shifts; if they are required to complete any work prior to
   20   clocking in and/or after clocking out of work; travel between Defendant’s locations
   21   and/or between Defendant’s locations and customer locations; and if they are
   22   required to complete any other work, including trainings and travel, “off-the-clock”.
   23   This request includes, without limitation, all policies, practices, procedures, and
   24   correspondence concerning how and when Putative Class Members record their
   25   time worked during such periods, including training materials.
   26

   27

   28

                                                        11
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1525 Page 14 of 224



    1   REQUEST NO. 19:
    2        All documents or other records relating to Plaintiff’s and Putative Collective
    3   Members’ request(s), concern(s), question(s), or complaint(s) – oral or written –
    4   about their work during the FLSA Collective Time Period, including but not limited
    5   to work “off-the-clock”, work before the beginning of their paid shifts, work after
    6   the end of their paid shifts, unpaid trainings, travel between Defendant’s locations
    7   and/or between Defendant’s locations and customer locations, or compensation for
    8   time worked.
    9   REQUEST NO. 20:
   10        All documents or other records relating to Plaintiff’s and Putative Class
   11   Members’ request(s), concern(s), question(s), or complaint(s) – oral or written –
   12   about their work during the Class Time Period, including but not limited to work
   13   “off-the-clock”, work before the beginning of their paid shifts, work after the end of
   14   their paid shifts, unpaid trainings, travel between Defendant’s locations and/or
   15   between Defendant’s locations and customer locations, or compensation for time
   16   worked.
   17   REQUEST NO. 21:
   18        All documents relating to policies, procedures, guidelines, or practices
   19   regarding the compensation paid to Putative Collective Members, including
   20   payment in the form of wages, piece rate, bonuses, commissions, salaries, per
   21   diems, expense reimbursement, and all other forms of compensation.
   22   REQUEST NO. 22:
   23        All documents relating to policies, procedures, guidelines, or practices
   24   regarding the compensation paid to Putative Class Members, including payment in
   25   the form of wages, piece rate, bonuses, commissions, salaries, per diems, expense
   26   reimbursement, and all other forms of compensation.
   27

   28

                                                        12
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1526 Page 15 of 224



    1   REQUEST NO. 23:
    2        All documents relating to Defendant’s policies, procedures, and practices
    3   relating to Plaintiff’s and Putative Collective Members’ travel between Defendant’s
    4   locations and/or between Defendant’s locations and customer locations during the
    5   FLSA Collective Time Period, including but not limited to Defendant’s policies,
    6   procedures, and practices relating to recording of and compensation for such travel.
    7   REQUEST NO. 24:
    8        All documents relating to Defendant’s policies, procedures, and practices
    9   relating to Plaintiff’s and Putative Class Members’ travel between Defendant’s
   10   locations and/or between Defendant’s locations and customer locations during the
   11   Class Time Period, including but not limited to Defendant’s policies, procedures,
   12   and practices relating to recording of and compensation for such travel.
   13   REQUEST NO. 25:
   14        All documents from the FLSA Collective Time Period relating to Plaintiff’s
   15   and Putative Collective Members’ meal breaks. This request includes, without
   16   limitation, all policies, practices, procedures, and correspondence concerning such
   17   meal breaks, including how and when Plaintiff and Putative Collective Members
   18   record their time worked during such periods, including training materials.
   19   REQUEST NO. 26:
   20        All documents from the Class Time Period relating to Plaintiff’s and Putative
   21   Class Members’ meal breaks. This request includes, without limitation, all policies,
   22   practices, procedures, and correspondence concerning such meal breaks, including
   23   how and when Plaintiff and Putative Class Members record their time worked
   24   during such periods, including training materials.
   25   //
   26   //
   27   //
   28

                                                        13
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1527 Page 16 of 224



    1   REQUEST NO. 27:
    2        All documents or other records relating to Plaintiff’s and Putative Class
    3   Members’ request(s), concern(s), question(s), or complaint(s) – oral or written – for
    4   meal breaks to be made available during the Class Time Period.
    5   REQUEST NO. 28:
    6        All documents or other records relating to Plaintiff’s and Putative Class
    7   Members’ request(s), concern(s), question(s), or complaint(s) – oral or written –
    8   regarding the possible denial of a meal break during the Class Time Period.
    9   REQUEST NO. 29:
   10        All documents constituting or relating to any waiver(s) of any meal break by
   11   Plaintiff or any Putative Class Member during the Class Time Period.
   12   REQUEST NO. 30:
   13        All documents concerning or identifying any systems, electronic or otherwise,
   14   used to monitor whether Plaintiff and Putative Class Members received meal breaks
   15   in accordance with California law during the Class Time Period.
   16   REQUEST NO. 31:
   17        All documents relating to or identifying whether Defendant paid premium pay
   18   to Plaintiff and/or any Putative Class Members who missed meal breaks during the
   19   Class Time Period.
   20   REQUEST NO. 32:
   21        All documents from the Class Time Period relating to Plaintiff’s and Putative
   22   Class Members’ rest breaks. This request includes, without limitation, all policies,
   23   practices, procedures, and correspondence concerning such rest breaks, including
   24   how and when Plaintiff and Putative Class Members record their time worked
   25   during such breaks, including training materials.
   26

   27

   28

                                                        14
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1528 Page 17 of 224



    1   REQUEST NO. 33:
    2        All documents or other records relating to Plaintiff’s and Putative Class
    3   Members’ request(s), concern(s), question(s), or complaint(s) – oral or written –
    4   regarding rest breaks during the Class Time Period.
    5   REQUEST NO. 34:
    6        All documents constituting or relating to any waiver(s) of any rest break by
    7   Plaintiff or any Putative Class Member during the Class Time Period.
    8   REQUEST NO. 35:
    9        All documents concerning or identifying any systems, electronic or otherwise,
   10   used to monitor whether Plaintiff and Putative Class Members received rest breaks
   11   in accordance with California law during the Class Time Period.
   12   REQUEST NO. 36:
   13        All documents relating to or identifying whether Defendant paid premium pay
   14   to Plaintiff and Putative Class Members who missed rest breaks during the Class
   15   Time Period.
   16   REQUEST NO. 37:
   17        All documents relating to overtime for Plaintiff and Putative Collective
   18   Members during the FLSA Collective Time Period. This request includes, without
   19   limitation, policies, procedures, or practices relating to the payment of overtime to
   20   Plaintiff and Putative Collective Members, including how such overtime is
   21   calculated. This request further includes documents reflecting overtime earned by
   22   Plaintiff and Putative Collective Members.
   23   REQUEST NO. 38:
   24         All documents relating to overtime for Plaintiff and Putative Class Members
   25   during the Class Time Period. This request includes, without limitation, policies,
   26   procedures, or practices relating to the payment of overtime to Plaintiff and Putative
   27   Class Members, including how such overtime is calculated. This request further
   28

                                                        15
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1529 Page 18 of 224



    1   includes documents reflecting overtime earned by Plaintiff and Putative Class
    2   Members.
    3   REQUEST NO. 39:
    4        All documents relating to Defendant’s policies and practices of verifying all
    5   compensable hours worked by Plaintiff and Putative Collective Members during the
    6   FLSA Collective Time Period.
    7   REQUEST NO. 40:
    8        All documents relating to Defendant’s policies and practices of verifying all
    9   compensable hours worked by Plaintiff and Putative Class Members during the
   10   Class Time Period.
   11   REQUEST NO. 41:
   12         All documents or other records pertaining to Plaintiff’s and Putative
   13   Collective Members’ request(s) for overtime compensation during the FLSA
   14   Collective Time Period.
   15   REQUEST NO. 42:
   16        All documents or other records pertaining to Plaintiff’s and Putative Class
   17   Members’ request(s) for overtime compensation during the Class Time Period.
   18   REQUEST NO. 43:
   19        All documents or other records pertaining to Plaintiff’s and Putative
   20   Collective Members’ concern(s), question(s), and/or complaint(s) – oral or written –
   21   about overtime compensation during the FLSA Collective Time Period.
   22   REQUEST NO. 44:
   23         All documents or other records pertaining to Plaintiff’s and Putative Class
   24   Members’ concern(s), question(s), and/or complaint(s) – oral or written – about
   25   overtime compensation during the Class Time Period.
   26

   27

   28

                                                        16
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1530 Page 19 of 224



    1   REQUEST NO. 45:
    2         All documents relating to Defendant’s policies, procedures, and practices
    3   relating to the payment to Plaintiff and Putative Class Members who have left their
    4   employment with Defendant of all wages owed to them either immediately (for
    5   those who were discharged by Defendant) or within 72 hours (for those who
    6   voluntarily left their employment) of their departure from their employment during
    7   the Class Time Period.
    8   REQUEST NO. 46:
    9        All documents showing the payment to Plaintiff and Putative Class Members
   10   who have left their employment with Defendant of all wages owed to them either
   11   immediately (for those who were discharged by Defendant) or within 72 hours (for
   12   those who voluntarily left their employment) of their departure from their
   13   employment during the Puta Class Time Period. This request includes, without
   14   limitation, a request for production of the final paychecks paid to Putative Class
   15   Members who left their employment with Defendant during the Class Time Period.
   16   REQUEST NO. 47:
   17        All documents identifying or relating to the contents of itemized wage
   18   statements provided to Plaintiff and Putative Collective Members during the FLSA
   19   Collective Time Period. This request includes, without limitation, Defendant’s
   20   policies, practices, and procedures relating to the contents of such itemized wage
   21   statements.
   22   REQUEST NO. 48:
   23        All documents identifying or relating to the contents of itemized wage
   24   statements provided to Plaintiff and Putative California Putative Class Members
   25   during the Class Time Period. This request includes, without limitation,
   26   Defendant’s policies, practices, and procedures relating to the contents of such
   27   itemized wage statements.
   28

                                                        17
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1531 Page 20 of 224



    1   REQUEST NO. 49:
    2        All documents constituting or relating to materials used to train Plaintiff and
    3   Putative Collective Members during the FLSA Collective Time Period, including
    4   but not limited to, the materials used to train them on the following topics:
    5   scheduling, timekeeping, compensable and non-compensable time, meal breaks,
    6   rest breaks, minimum wage, overtime and overtime wages, payment of wages,
    7   usage of personal vehicles and telephones, reimbursement of expenses,
    8   commissions, wages on termination and/or quitting, and wage statements. This
    9   request includes all drafts, iterations, editions, and versions of such training
   10   materials.
   11   REQUEST NO. 50:
   12        All documents constituting or relating to materials used to train Plaintiff and
   13   Putative Class Members during the Class Time Period, including but not limited to,
   14   the materials used to train them on the following topics: scheduling, timekeeping,
   15   compensable and non-compensable time, meal breaks, rest breaks, minimum wage,
   16   overtime and overtime wages, payment of wages, usage of personal vehicles and
   17   telephones, reimbursement of expenses, commissions, wages on termination and/or
   18   quitting, and wage statements. This request includes all drafts, iterations, editions,
   19   and versions of such training materials.
   20   REQUEST NO. 51:
   21        All documents reflecting any of Defendant’s policies Defendant provided to
   22   Plaintiff and Putative Collective Members during the FLSA Collective Time Period.
   23   REQUEST NO. 52:
   24        All documents reflecting any of Defendant’s policies Defendant provided to
   25   Plaintiff and Putative Class Members during the Class Time Period.
   26

   27

   28

                                                        18
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1532 Page 21 of 224



    1   REQUEST NO. 53:
    2        The complete personnel files for Named Plaintiff Vladimir Amaraut, and all
    3   opt-in plaintiffs, as well as any other documents which pertain to or identify these
    4   individuals, by name or otherwise.
    5   REQUEST NO. 54:
    6        All documents reflecting any disciplinary action taken by Defendant against
    7   Named Plaintiff Vladimir Amaraut, and all opt-in plaintiffs.
    8   REQUEST NO. 55:
    9        All human resource manuals, handbooks, policy statements, memoranda, and
   10   other documents that pertain to Plaintiff and Putative Collective Members,
   11   including but not limited to any handbooks or manuals relating to recording hours
   12   worked and meal breaks.
   13   REQUEST NO. 56:
   14        All human resource manuals, handbooks, policy statements, memoranda, and
   15   other documents that pertain to Plaintiff and Putative Class Members, including but
   16   not limited to any handbooks or manuals relating to recording hours worked and
   17   meal breaks.
   18   REQUEST NO. 57:
   19        All documents that show any and all arbitration agreements between
   20   Defendant and Putative Collective Members.
   21   REQUEST NO. 58:
   22        All documents that show any and all arbitration agreements between
   23   Defendant and Putative Class Members.
   24   REQUEST NO. 59:
   25        All documents relating to or identifying any claims for unpaid wages or
   26   unpaid overtime by Plaintiff and Putative Collective Members, whether internal or
   27   filed with any court or government agency.             This request includes, without
   28

                                                        19
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1533 Page 22 of 224



    1   limitation, a request for production of all documents regarding any investigation of
    2   those claims.
    3   REQUEST NO. 60:
    4        All documents relating to or identifying any claims for unpaid wages or
    5   unpaid overtime by Plaintiff and Putative Class Members, whether internal or filed
    6   with any court or government agency. This request includes, without limitation, a
    7   request for production of all documents regarding any investigation of those claims.
    8   REQUEST NO. 61:
    9        All documents concerning or identifying any investigation of Defendant’s
   10   compensation or timekeeping policies or practices relating to Plaintiff and Putative
   11   Collective Members conducted by any government agency, including, without
   12   limitation, the United States Department of Labor and the California Department of
   13   Industrial Relations Division of Labor Standards Enforcement, during the FLSA
   14   Collective Time Period. This request includes, without limitation, a request for
   15   production of any documents turned over to any government agency in response to
   16   any investigation.
   17   REQUEST NO. 62:
   18        All documents concerning or identifying any investigation of Defendant’s
   19   compensation or timekeeping policies or practices relating to Plaintiff and Putative
   20   Class Members conducted by any government agency, including, without
   21   limitation, the United States Department of Labor and the California Department of
   22   Industrial Relations Division of Labor Standards Enforcement, during the Class
   23   Time Period. This request includes, without limitation, a request for production of
   24   any documents turned over to any government agency in response to any
   25   investigation.
   26

   27

   28

                                                        20
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1534 Page 23 of 224



    1   REQUEST NO. 63:
    2         All documents concerning or identifying all reports, investigations, audits,
    3   inspections, examinations, research, or any other review conducted by Defendant
    4   relating to Defendant’s timekeeping and/or compensation policies applicable to
    5   Plaintiff and Putative Collective Members during the FLSA Collective Time Period.
    6   REQUEST NO. 64:
    7         All documents concerning or identifying all reports, investigations, audits,
    8   inspections, examinations, research, or any other review conducted by Defendant
    9   relating to Defendant’s timekeeping and/or compensation policies applicable to
   10   Plaintiff and Putative Class Members during the Class Time Period.
   11   REQUEST NO. 65:
   12         All insurance policies carried by Defendant, including, but not limited to,
   13   liability insurance, worker’s compensation insurance, business travel insurance, or
   14   automobile insurance, under which a colorable claim for coverage in any manner
   15   (e.g., primary, pro-rata, or excess liability coverage or medical expense coverage)
   16   might be made for unpaid wages, damages, penalties, attorneys’ fees, costs, claims,
   17   or actions of the nature asserted in this litigation.
   18   REQUEST NO. 66:
   19         All documents constituting or relating to Defendant’s policies, procedures, or
   20   practices concerning the retention and preservation of documents or data pertaining
   21   to payroll, timekeeping, personnel, and human resources information during the
   22   FLSA Collective Time Period.
   23   REQUEST NO. 67:
   24         All documents constituting or relating to Defendant’s policies, procedures, or
   25   practices concerning the retention and preservation of documents or data pertaining
   26   to payroll, timekeeping, personnel, and human resources information during the
   27   Class Time Period.
   28

                                                         21
               PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1535 Page 24 of 224



    1   REQUEST NO. 68:
    2         All statements, questionnaires, affidavits and/or declarations Defendant has
    3   collected from any person or company with respect to this litigation.
    4   REQUEST NO. 69:
    5         All documents that Defendant believes support its defenses in this lawsuit.
    6   REQUEST NO. 70:
    7         All payroll records, including compensation records, payroll files (hard copy
    8   and electronic), pay-stubs, and tax documents (such as W-2s and 1099s) for Named
    9   Plaintiff Vladimir Amaraut, as well as all opt-in plaintiffs.
   10   REQUEST NO. 71:
   11         All timesheets or time records for Named Plaintiff Vladimir Amaraut, as well
   12   as all opt-in plaintiffs.
   13   REQUEST NO. 72:
   14         All documents identified in Defendant’s initial disclosures and any
   15   supplemental disclosures.
   16   REQUEST NO. 73:
   17         All documents concerning Defendant’s investigations into the allegations
   18   asserted in this case.
   19   REQUEST NO. 74:
   20         All organizational or flow charts or other documents pertaining to the
   21   corporate structure or hierarchy of Defendant, including any documents identifying
   22   corporate officers, other managerial employees, subsidiaries, predecessors, and/or
   23   parent companies.
   24   REQUEST NO. 75:
   25         Any documents relating to Defendant’s settlement(s) with any Putative Class
   26   Member or Putative Collective Member arising out of wage-and-hour issues that are
   27   similar to those raised in Plaintiff’s Complaint.
   28

                                                         22
               PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1536 Page 25 of 224



    1   REQUEST NO. 76:
    2        Any documents relating to releases of claims alleged in this action signed by
    3   Putative Class Members or Putative Collective Members.
    4   REQUEST NO. 77:
    5        All documents identified in response to Plaintiff’s Interrogatories, Set One
    6   propounded on Defendant, or non-privileged documents that relate to the subject
    7   matter of those Interrogatories, and any supplemental Interrogatories.
    8   REQUEST NO. 78:
    9        All documents relating to Defendant’s methodologies for compensating
   10   Plaintiff and Putative Collective Members during the FLSA Collective Time Period.
   11   REQUEST NO. 79:
   12        All documents relating to Defendant’s methodologies for compensating
   13   Plaintiff and Putative Class Members during the Class Time Period.
   14   REQUEST NO. 80:
   15        All documents relating to Defendant’s policies, practices, and procedures for
   16   reimbursing Plaintiff and Putative Class Members’ business expenses during the
   17   Class Time Period.
   18   REQUEST NO. 81:
   19        All documents reflecting Plaintiff and Putative Class Members’ requests for
   20   business expense reimbursement during the Class Time Period, including but not
   21   limited to Defendant’s responses to said requests and any payment(s) Defendant
   22   made in response to said requests.
   23   REQUEST NO. 82:
   24        All documents relating to Defendant’s policies, practices, and procedures for
   25   reimbursing Plaintiff and Putative Collective Members’ business expenses during
   26   the FLSA Collective Time Period.
   27

   28

                                                        23
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1537 Page 26 of 224



    1   REQUEST NO. 83:
    2        All documents reflecting Plaintiff and Putative Collective Members’ requests
    3   for business expense reimbursement during the FLSA Collective Time Period,
    4   including but not limited to Defendant’s responses to said requests and any
    5   payment(s) Defendant made in response to said requests.
    6   REQUEST NO. 84:
    7        All documents relating to Defendant’s policies, practices, and procedures for
    8   making deductions from the wages of Plaintiff and Putative Class Members’ during
    9   the Class Time Period.
   10   REQUEST NO. 85:
   11        All documents relating to Defendant’s policies, practices, and procedures for
   12   making deductions from the wages of Plaintiff and Putative Collective Members’
   13   during the FLSA Collective Time Period.
   14   REQUEST NO. 86:
   15        All documents relating to Defendant’s policies, practices, and procedures for
   16   appeals of commission chargebacks by Plaintiff and Putative Class Members’
   17   during the Class Time Period.
   18   REQUEST NO. 87:
   19        All documents relating to Defendant’s policies, practices, and procedures for
   20   appeals of commission chargebacks by Plaintiff and Putative Collective Members’
   21   during the FLSA Collective Time Period.
   22   REQUEST NO. 88:
   23         All policies and procedures related to usage of personal telephones by
   24   Putative Collective Members were required to use while working for Defendant
   25   during the FLSA Collective Time Period.
   26

   27

   28

                                                        24
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1538 Page 27 of 224



    1   REQUEST NO. 89:
    2         All policies and procedures related to usage of personal telephones by
    3   Putative Class Members were required to use while working for Defendant during
    4   the Class Time Period.
    5   REQUEST NO. 90:
    6         All security camera footage and/or data of Putative Collective Members
    7   during the FLSA Collective Time Period.
    8   REQUEST NO. 91:
    9         All security camera footage and/or data of Putative Class Members during
   10   the Class Time Period.
   11   REQUEST NO. 92:
   12         All security records regarding the arrival and/or departure times for Putative
   13   Collective Members during the FLSA Collective Time Period.
   14   REQUEST NO. 93:
   15         All security records regarding the arrival and/or departure times for Putative
   16   Class Members during the Class Time Period.
   17   REQUEST NO. 94:
   18         All documents reflecting attendance at trainings for Putative Collective
   19   Members during the FLSA Collective Time Period.
   20   REQUEST NO. 95:
   21         All documents reflecting attendance at trainings for Putative Class Members
   22   during the Class Time Period.
   23   REQUEST NO. 96:
   24         All documents relating to new hire paperwork for Putative Collective
   25   Members during the FLSA Collective Time Period.
   26

   27

   28

                                                        25
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1539 Page 28 of 224



    1   REQUEST NO. 97:
    2         All documents relating to new hire paperwork for Putative Class Members
    3   during the Class Time Period.
    4   REQUEST NO. 98:
    5         All orientation documents for Putative Collective Members during the FLSA
    6   Collective Time Period.
    7   REQUEST NO. 99:
    8         All orientation documents for Putative Class Members during the Class Time
    9   Period.
   10   REQUEST NO. 100:
   11        All electronic communications sent to or sent by Plaintiff or any opt-in
   12   plaintiffs during the Relevant Time Periods. This includes, without limitation: all
   13   emails sent to email accounts for which Plaintiff or opt-in plaintiffs had sole or
   14   shared responsibility, such as company email accounts, email accounts for
   15   Plaintiff’s or opt-in plaintiffs’ work locations, any email accounts assigned to
   16   Plaintiff or opt-in plaintiffs by Defendant, or Plaintiff’s or opt-in plaintiffs’ personal
   17   email accounts.
   18   REQUEST NO. 101:
   19        All emails and communications to or from any of Defendant’s employees
   20   (including by Plaintiff, Putative Class Members, and Putative Collective Members),
   21   managers, supervisors, executives, principals, or agents that include any of the
   22   following terms:
   23

   24      Overtime                                         “Double time”
   25      OT                                               DT
   26      Over-time                                        Pre-shift
   27      Double-time                                      “pre shift”
   28

                                                        26
              PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                  Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1540 Page 29 of 224



    1     Post-shift                                       Mean w/10 include!
    2     “post shift”                                     lunch w/10 location
    3     “Off the clock”                                  lunch w/10 “time card”
    4     Off-the-clock                                    lunch w/10 “time sheet”
    5     Time w/10 discrepanc!                            lunch w/10 sheet
    6     Pay! w/10 discrepanc!                            lunch w/10 card
    7     Missing w/10 pay                                 lunch w/10 include!
    8     Missing w/10 time                                break w/10 location
    9     Missing w/10 hour~                               break w/10 “time card”
   10     Pay! w/10 issue~                                 break w/10 “time sheet”
   11     Pay! w/10 mistake~                               break w/10 sheet
   12     Pay! w/10 problem                                break w/10 card
   13     Pay! w/10 adjust!                                break w/10 include!
   14     Miss! w/10 meal~                                 Lunch w/10 no!
   15     Miss! w/10 break~                                Break w/10 “on duty”
   16     Miss! w/10 rest!                                 Break w/10 no!
   17     Miss! w/10 travel                                Break w/10 “on site”
   18     Meal w/10 “on duty”                              Payroll w/10 complain!
   19     Lunch w/10 “on duty”                             Meal w/10 complain!
   20     Lunch w/10 “on site”                             Rest w/10 complain!
   21     Meal w/10 “on site”                              Lunch w/10 complain!
   22     Meal w/10 no!                                    Break w/10 complain!
   23     Meal w/10 location                               Expen! w/10 complain!
   24     Meal w/10 “time card”                            Reimburs! w/10 complain!
   25     Meal w/10 “time sheet”                           Unpaid w/10 time
   26     Meal w/10 sheet                                  Unpaid w/10 hour~
   27     Meal w/10 card                                   Late w/10 work
   28

                                                       29
             PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                 Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1541 Page 30 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1542 Page 31 of 224



    1                                      Collective and Class
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                          1
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1543 Page 32 of 224



    1                                EXHIBIT A:
    2
                        PRODUCTION FORMAT AND METADATA

    3
             1.     Production Components.         Productions shall include, single page

    4
        TIFFs, Text Files, an ASCII delimited metadata file (.txt, .dat, or .csv) and an image

    5
        load file that can be loaded into commercially acceptable production software (e.g.,

    6
        Concordance).

    7
             2.     Search Parameters. Scanned images must be OCR’d to ensure they

    8
        are searchable prior to any keyword searching. “OCR” means Optical Character

    9
        Recognition, and is the machine recognition of printed characters from Image Files

   10
        or other non-searchable text contained in a document into machine-encoded text so

   11
        that the text can be indexed and searched for specific characters, words or phrases.

   12
        For each document, an extracted text file should be provided along with its

   13
        corresponding TIFF image file(s) and metadata. The file name of each extracted

   14
        text file should be identical to that of the first image page of its corresponding

   15
        document, followed by .txt.

   16
             3.     Image Load File shall contain the following comma-delimited fields:

   17
        BEGBATES, VOLUME, IMAGE FILE PATH, DOCUMENT BREAK, FOLDER

   18
        BREAK, BOX BREAK, PAGE COUNT.

   19
             4.     Metadata Fields and Metadata File. Each of the metadata and coding

   20
        fields set forth below that can be extracted shall be produced for each document.

   21
        The parties are not obligated to populate manually any of the fields below if such

   22
        fields cannot be extracted from a document, with the exception of the following:

   23
        BEGBATES, ENDBATES, BEGATTACH, ENDATTACH, and CUSTODIAN.

   24
        The metadata file shall be delimited according to the following characters:

   25
                    ●     Delimiter = ¶ (ASCII:020)

   26
                    ●     Text-Qualifier = þ (ASCII:254)

   27
                    ●     New Line = ® (ASCII:174)

   28

                                                          2
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1544 Page 33 of 224



    1

    2
              Field Name                              Field Description
    3

    4                             Beginning Bates number as stamped on the production
        BEGBATES
    5                             image
    6
                                  Ending Bates number as stamped on the production
    7   ENDBATES
                                  image
    8

    9                             First production Bates number of the first document in a
        BEGATTACH
   10                             family
   11
                                  Last production Bates number of the last document in a
   12   ENDATTACH
                                  family
   13

   14   CUSTODIAN                 Includes the Individual (Custodian) from whom the
   15                             documents originated and all Individual(s) whose
   16                             documents de-duplicated out (De-Duped Custodian)
   17
        ALL CUSTODIAN             A semi-colon delimited list of all custodians in
   18
                                  possession of a document
   19

   20   SUBJECT                   Subject line of email
   21
        TITLE                     Title from properties of document
   22

   23                             Date email was sent (format: MM/DD/YYYY
        DATESENT
   24                             HH:MM:SS)
   25
                                  All recipients that were included on the “To” line of the
   26   TO
                                  email
   27

   28

                                                          3
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1545 Page 34 of 224



    1
        FROM                      The name and email address of the sender of the email
    2

    3                             All recipients that were included on the “CC” line of the
        CC
    4                             email
    5
                                  All recipients that were included on the “BCC” line of
    6   BCC
                                  the email
    7

    8                             Any value populated in the Author field of the
        AUTHOR
    9                             document properties
   10
                                  Filename of an electronic document (Edoc or
   11   FILENAME
                                  attachment)
   12

   13   MD5HASH                   MD5 hash value of the file
   14
                                  Original file path showing where the document was
   15
                                  stored. For email, this should be the email folder path
   16
        LOCATION                  (e.g. johndoe.pst\Inbox\). For loose files, this should be
   17
                                  the path to the file (e.g. Johndoe\Desktop\My
   18
                                  Documents\)
   19

   20                             Date an electronic document was last modified (format:
        DATEMOD
   21                             MM/DD/YYYY HH:MM:SS) (Edoc or attachment)
   22
                                  Date the document was created (format:
   23   DATECREATED
                                  MM/DD/YYYY HH:MM:SS) (Edoc or attachment)
   24

   25   FILETYPE                  The document file type (e.g. MS Word, Excel)
   26
        TEXTLINK                  Searchable Text File Link
   27

   28

                                                          4
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1546 Page 35 of 224



    1
        NATIVELINK                 Native File Link (Native Files only)
    2

    3
             5.     TIFFs. Documents that exist only in hard copy format shall be scanned
    4
        and produced as TIFFs. Unless exempted below, documents that exist as ESI shall
    5
        be converted and produced as TIFFs. Unless exempted below, single page Group
    6
        IV TIFFs should be provided, at least 300 dots per inch (dpi) for All data and
    7
        documents. Each TIFF image shall be named according to a unique corresponding
    8
        Bates number associated with the document.           Each image shall be branded
    9
        according to the Bates number and the agreed upon confidentiality designation.
   10
        Original document orientation should be maintained (i.e., portrait to portrait and
   11
        landscape to landscape). TIFFs shall show all text and images that would be visible
   12
        to a user of the hard copy documents.
   13
             6.     Text Files. A single text file containing OCR or extracted text shall be
   14
        provided for each document, and the filename should match its respective TIFF
   15
        filename. A commercially acceptable technology for optical character recognition
   16
        “OCR” shall be used for all unsearchable, scanned or hard copy documents. Text
   17
        files will not contain the redacted portions of the documents and OCR text files will
   18
        be substituted instead of extracted text files for redacted documents.
   19
             7.     Image Load Files / Data Load Files. Each TIFF in a production must
   20
        be referenced in the corresponding image load file. The total number of documents
   21
        referenced in a production’s data load file should match the total number of
   22
        designated document breaks in the Image Load file(s) in the production. The total
   23
        number of pages referenced in a production’s image load file should match the total
   24
        number of TIFF files in the production. The total number of documents in a
   25
        production should match the total number of records in the data load file.
   26
             8.     Bates Numbering.       All images must be assigned a unique Bates
   27
        number that is sequential within a given document and across the production sets.
   28

                                                          5
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1547 Page 36 of 224



    1         9.     Confidentiality Designation. Responsive documents in TIFF format
    2   will be stamped with the appropriate confidentiality designations in accordance
    3   with the Protective Order in this matter. Each responsive document produced in
    4   native format will have its confidentiality designation identified in the filename of
    5   the native file.
    6         10.    Redaction of Information.      If documents are produced containing
    7   redacted information, an electronic copy of the original, unredacted data shall be
    8   securely preserved in such a manner so as to preserve without modification,
    9   alteration or addition the content of such data including any metadata therein.
   10         11.    Native File Productions.      Spreadsheets (e.g., MS Excel, Google
   11   Sheets) and delimited text files (e.g. comma-separated value (.csv) files and tab-
   12   separated value (.tsv) files) shall be produced in their native file format. TIFF
   13   images need not be produced unless the files have been redacted, in which instance
   14   such files shall be produced in TIFF with OCR Text Files. If good cause exists to
   15   request production of files, other than those specifically set forth above, in native
   16   format, the party may request such production and provide an explanation of the
   17   need for native file review, which request shall not unreasonably be denied. Any
   18   native files that are produced shall be produced with a link in the NativeLink field,
   19   along with extracted text and applicable metadata fields set forth in the Metadata
   20   list above. A TIFF placeholder indicating that the document was provided in native
   21   format should accompany the database record. If a file has been redacted, TIFF
   22   images and OCR text of the redacted document will suffice in lieu of a native file
   23   and extracted text.
   24         12.    Proprietary Files.   To the extent a response to discovery requires
   25   production of ESI accessible only through proprietary software, the parties should
   26   continue to preserve each version of such information. The parties shall meet and
   27   confer to finalize the appropriate production format.
   28

                                                          6
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1548 Page 37 of 224



    1        13.   Production Media. Documents shall be produced on external hard
    2   drives, readily accessible computer(s) or other electronic media (“Production
    3   Media”). Each piece of Production Media shall identify a production number
    4   corresponding to the production volume (e.g., “VOL001,” “VOL002”), as well as
    5   the volume of the material in that production (e.g. “-001,” “-002”). Each piece of
    6   Production Media shall also identify: (1) the producing party’s name; (2) the
    7   production date; (3) the Bates Number range of the materials contained on the
    8   Production Media; and (4) the set(s) of requests for production for which the
    9   documents are being produced.
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                          7
        EXHIBIT A TO PLAINTIFF’S REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, SET ONE
                   Amaraut v. Sprint/United Management Company; Case No. 3:19-cv-00411-WQH-MDD
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1549 Page 38 of 224




                          Exhibit 2
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1550 Page 39 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1551 Page 40 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1552 Page 41 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1553 Page 42 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1554 Page 43 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1555 Page 44 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1556 Page 45 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1557 Page 46 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1558 Page 47 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1559 Page 48 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1560 Page 49 of 224




                          Exhibit 3
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1561 Page 50 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1562 Page 51 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1563 Page 52 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1564 Page 53 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1565 Page 54 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1566 Page 55 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1567 Page 56 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1568 Page 57 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1569 Page 58 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1570 Page 59 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1571 Page 60 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1572 Page 61 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1573 Page 62 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1574 Page 63 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1575 Page 64 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1576 Page 65 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1577 Page 66 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1578 Page 67 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1579 Page 68 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1580 Page 69 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1581 Page 70 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1582 Page 71 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1583 Page 72 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1584 Page 73 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1585 Page 74 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1586 Page 75 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1587 Page 76 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1588 Page 77 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1589 Page 78 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1590 Page 79 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1591 Page 80 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1592 Page 81 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1593 Page 82 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1594 Page 83 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1595 Page 84 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1596 Page 85 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1597 Page 86 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1598 Page 87 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1599 Page 88 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1600 Page 89 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1601 Page 90 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1602 Page 91 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1603 Page 92 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1604 Page 93 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1605 Page 94 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1606 Page 95 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1607 Page 96 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1608 Page 97 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1609 Page 98 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1610 Page 99 of 224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1611 Page 100 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1612 Page 101 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1613 Page 102 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1614 Page 103 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1615 Page 104 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1616 Page 105 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1617 Page 106 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1618 Page 107 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1619 Page 108 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1620 Page 109 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1621 Page 110 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1622 Page 111 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1623 Page 112 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1624 Page 113 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1625 Page 114 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1626 Page 115 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1627 Page 116 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1628 Page 117 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1629 Page 118 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1630 Page 119 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1631 Page 120 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1632 Page 121 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1633 Page 122 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1634 Page 123 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1635 Page 124 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1636 Page 125 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1637 Page 126 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1638 Page 127 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1639 Page 128 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1640 Page 129 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1641 Page 130 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1642 Page 131 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1643 Page 132 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1644 Page 133 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1645 Page 134 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1646 Page 135 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1647 Page 136 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1648 Page 137 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1649 Page 138 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1650 Page 139 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1651 Page 140 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1652 Page 141 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1653 Page 142 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1654 Page 143 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1655 Page 144 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1656 Page 145 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1657 Page 146 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1658 Page 147 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1659 Page 148 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1660 Page 149 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1661 Page 150 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1662 Page 151 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1663 Page 152 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1664 Page 153 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1665 Page 154 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1666 Page 155 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1667 Page 156 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1668 Page 157 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1669 Page 158 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1670 Page 159 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1671 Page 160 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1672 Page 161 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1673 Page 162 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1674 Page 163 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1675 Page 164 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1676 Page 165 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1677 Page 166 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1678 Page 167 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1679 Page 168 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1680 Page 169 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1681 Page 170 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1682 Page 171 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1683 Page 172 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1684 Page 173 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1685 Page 174 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1686 Page 175 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1687 Page 176 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1688 Page 177 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1689 Page 178 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1690 Page 179 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1691 Page 180 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1692 Page 181 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1693 Page 182 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1694 Page 183 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1695 Page 184 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1696 Page 185 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1697 Page 186 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1698 Page 187 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1699 Page 188 of
                                     224




                        Exhibit 4
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1700 Page 189 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1701 Page 190 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1702 Page 191 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1703 Page 192 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1704 Page 193 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1705 Page 194 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1706 Page 195 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1707 Page 196 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1708 Page 197 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1709 Page 198 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1710 Page 199 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1711 Page 200 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1712 Page 201 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1713 Page 202 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1714 Page 203 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1715 Page 204 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1716 Page 205 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1717 Page 206 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1718 Page 207 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1719 Page 208 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1720 Page 209 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1721 Page 210 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1722 Page 211 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1723 Page 212 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1724 Page 213 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1725 Page 214 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1726 Page 215 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1727 Page 216 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1728 Page 217 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1729 Page 218 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1730 Page 219 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1731 Page 220 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1732 Page 221 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1733 Page 222 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1734 Page 223 of
                                     224
Case 3:19-cv-00411-WQH-AHG Document 69-2 Filed 12/20/19 PageID.1735 Page 224 of
                                     224
